 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY DEVON ROBERSON-                              Case No.: 1:19-cv-01645-JLT (HC)
      ANDERSON,
12                                                         ORDER TRANSFERRING CASE TO THE
                         Petitioner,                       SACRAMENTO DIVISION OF THE
13                                                         EASTERN DISTRICT OF CALIFORNIA
              v.
14
      ON HABEAS CORPUS,
15
                         Respondent.
16

17           Petitioner has filed a habeas corpus action pursuant to 28 U.S.C. ' 2254, together with a

18   request to proceed in forma pauperis pursuant to 28 U.S.C. ' 1915.
19           The petitioner is challenging a conviction from Sacramento County, which is part of the
20   Sacramento Division of the United States District Court for the Eastern District of California.
21   Therefore, the petition should have been filed in the Sacramento Division.
22           Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper
23   court may, on the court’s own motion, be transferred to the proper court. Therefore, this action
24   will be transferred to the Sacramento Division. Good cause appearing, the Court ORDERS that:
25           1. This action is transferred to the Sacramento Division of the United States District
26   Court for the Eastern District of California;
27           2. All future filings shall reference the new Sacramento case number assigned and shall
28   be filed at:
                                                       1
 1                              United States District Court
                                Eastern District of California
 2                              501 "I" Street, Suite 4-200
                                Sacramento, CA 95814
 3

 4        3. This court has not ruled on petitioner's request to proceed in forma pauperis.

 5
     IT IS SO ORDERED.
 6

 7     Dated:   November 26, 2019                           /s/ Jennifer L. Thurston
                                                     UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
